Case 3:17-cv-00072-NKM-JCH Document 868 Filed 09/11/20 Page 1 of 1 Pageid#: 14172




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Charlottesville Division

  ELIZABETH SINES et al.,                       )      Civil Action No. 3:17-cv-00072
       Plaintiffs,                              )
                                                )
  v.                                            )      ORDER
                                                )
  JASON KESSLER et al.,                         )
       Defendants.                              )      By:     Joel C. Hoppe
                                                )              United States Magistrate Judge

         This matter is before the Court on Plaintiffs’ motion to depose non-party witness

  Benjamin Daley. ECF No. 860. Mr. Daley is confined in the Federal Correctional Institution at

  Sheridan, Oregon. A party must obtain the court’s leave, and the court must grant leave to the

  extent consistent with Rule 26(b)(1) and (2) of the Federal Civil Rules of Civil Procedure, if the

  deponent is confined in prison. Fed. R. Civ. P. 30(a)(2)(B). Plaintiffs have not yet had the

  opportunity to depose Mr. Daley by oral questions, and they are entitled to do so under Rule

  26(b)(1). Accordingly, Plaintiffs’ motion, ECF No. 860, is GRANTED.

         It is so ORDERED.

                                                       ENTER: September 11, 2020



                                                       Joel C. Hoppe
                                                       U.S. Magistrate Judge
